ORDER

PER CURIAM.
Defendant pled guilty to one count of burglary in the first degree in violation of section 569.160 RSMo 1994. Defendant was *458convicted and sentenced to a term of ten years of incarceration. Following conviction, defendant filed a motion for post-conviction relief pursuant to Rule 24.035. Defendant appeals the motion court’s denial of his motion and his request for a hearing.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. A written opinion would have no precedential value. However, we have provided the parties with a memorandum, for their information only, setting forth our reasoning.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).